Title: From John Adams to Alexander Hill Everett, 4 July 1814
From: Adams, John
To: Everett, Alexander Hill



Dear Sir
Quincy July 4 1814

Be pleased to accept my thanks for your Oration, which I read with great pleasure. But as it was immediately in so much request, as to be borrowed and circulated and not yet returned, I can only say at present that it is ingenious and eloquent.
I am glad to hear that you are to pronounce an oration, before another society the day after commencement, which I hope to have an opportunity also to read.
I ask your acceptance of an attempt towards an history of the rise, progress and present State of the navy from 1795, whether it is an honor to our Country for the gallant exploits it records or a satire on the fatal negligence of the nation in delaying the preparation of this essential arm for our defence and prosperity. I leave to your candid and impartial Judgement to determine.
There is a good road to Quincy, and the season is very fine. Never did the country appear more beautiful. I hope you will draw the natural inference from these premises and oblige your Friend

John Adams